Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
DETAILED ACTION
 As filed, Claims 1-8, 10-18 are pending are pending of which claim 1 is amended. Claims 10-20 are withdrawn from consideration. Claim 9 is cancelled. Claims 2-4, 7, 8, 10 are withdrawn from consideration as drawn to non-elected species.
Claims 1, 5, 6 will be examined on the merits herein.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1, 5 and 6 under 35 U.S.C. § 103 over GB 882642, March 1960  (“the ‘642 patent”; cite din PTO892 attached herewith; also published as DE1114811 cited by Applicants in IDS) and further in view of US 4,048,120 , Sept. 13, 1977 is withdrawn.
2. The rejection of claims 1, 5 and 6 under 35 U.S.C. § 112 first paragraph, as failing to comply with the written description requirement is maintained.
Applicant’s arguments (Remarks page 18-19) were carefully considered, but these were not found persuasive. Although the Applicants amended the claims to narrow the scope of  compounds (I). However, compounds of formula (I) are known in the prior art ( see search report attached herewith) and the Applicants have not described the genus of claimed compositions of compounds of formula (I) with non-aroma chemical carriers, solvents, surfactants and emollients listed on pages 1-12 of instant claim 1 in a manner that would allow one skilled in the art to immediately envisage the claimed compositions of such additives with  compounds of formula 1.  
Given that the specification is limited to preparation of compounds listed in Table 1 and example, it is concluded that instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus of composition of compound of formula (I) with non-aroma chemical carriers, solvents, surfactants and emollients.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus of non-aroma chemical carriers, solvents, surfactants and emollients as listed  on pages 1-12 of instant claim 1. To overcome this rejection, Applicant may consider amending the claimed genus to correspond to the supporting species depicted in the disclosure.
3.The objection to claim 1 is maintained. While some correction of the nomenclature ha bee made, claim 1 still contains numerous errors in nomenclature of compounds listed on page 1-12 of claim1. The text reproduced below is only an example of many typo errors ( missing punctuation, extra spaces, etc.) which needs to be corrected throughout the claim:

    PNG
    media_image1.png
    350
    1407
    media_image1.png
    Greyscale

Claim Objections
Claim 1 is objected to because of the following informalities:  numerous typographical  errors of  compound nomenclature listed on pages 1-12 of claim1 (missing punctuation, extra spaces, etc.).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen Journal of Organic Chemistry (1961), Volume 26, 700-704  (cited in PTO892 attached herewith).
The publication by Hansen teach the compound 2,2,4,4-tetramethylcyclobutane-1,3-diol formate ester, which corresponds to claimed compound of formula (I) in which R1 is -(C=O)-R3, R2 is -(C=O)-R4, and both R3 and R4 are Hydrogen (i.e. the elected species; instant claims 1,6)
Shown below are the 2,2,4,4-tetramethyl-1,3-cyclobutylene formate esters disclosed in the prior art as shown in Registry Files database:
AN     173504   REAXYSFILEBI
 
       HIT structure(s) Full-text
AN.S   1909751   REAXYSFILESU
CN     trans-(3-formyloxy-2,2,4,4-tetramethylcyclobutyl) formate;
       2.2.4.4-Tetramethyl-cyclobutandiol-(1.3)-diformiat;
       trans-2.2.4.4-Tetramethyl-cyclobutandiol-(1.3)-diformiat; Formic acid
       3-formyloxy-2,2,4,4-tetramethyl-cyclobutyl ester
SD     isocyclic
MF     C10 H16 O4
STR     
       
    PNG
    media_image2.png
    336
    585
    media_image2.png
    Greyscale

 
       HIT structure(s)
AN.S   2555912   REAXYSFILESU
CN     cis-(3-formyloxy-2,2,4,4-tetramethylcyclobutyl) formate;
       2.2.4.4-Tetramethyl-cyclobutandiol-(1.3)-diformiat; Formic acid
       3-formyloxy-2,2,4,4-tetramethyl-cyclobutyl ester
SD     isocyclic
MF     C10 H16 O4
STR     
       
    PNG
    media_image3.png
    336
    585
    media_image3.png
    Greyscale

The article disclose on page 703 experimental where solution of the compound is in water which reads on the claimed “non-aroma chemical carriers”.

 Therefore, the teachings of the article by Hansen anticipate the claimed composition according to claim 1, comprising: at least one compound of formula (I) and at least one further compound that is non-aroma chemical carrier - water. 
With respect to the limitations drawn to the “aroma chemical composition”, as it pertains to claim1 these limitations are drafted as an “intended use.”  MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: 
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” 

See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”) and Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where the claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
In the instant case, the intended use limitations do not carry any patentable weight because the limitations do not further limit the structure of the claimed composition.

Claim Rejections - 35 USC § 112 ( Written Description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Independent Claim 1 defines a genus of aroma chemical composition comprising at least one compound of formula (I) and at least one further compound selected from the group consisting of aroma chemicals different from compounds (I) and non-aroma chemical carriers, solvents, surfactants and emollients, wherein the wherein the aroma chemicals different from compounds (I) are selected from the fast list of chemicals listed on page 2-10 of claim 1:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

….


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The claims encompass a vast number of non-aroma chemical carriers, solvents, surfactants and emollients as components of the compositions.
The terminology :” vegetable oils,”; “zeolites” “ring opening products of epoxidized
fatty acid esters with polyols and hydrocarbons, and mixtures thereof”, etc.  corresponds in some undefined way to specifically instantly disclosed chemicals.  None of these meet the written description provision of USC 112, first paragraph, due to lack of chemical structural information for what they are since chemical structures are highly variant and encompass a numerous of possibilities.   
In contrast to the vast scope of compounds encompassed by the claimed genus of the aroma chemicals different from compounds (I) and non-aroma chemical carriers, solvents, surfactants and emollients as additives to compositions containing compounds (I) the species disclosed by Applicants represent only a small sub-genus of specific compounds  formula (I)  in table 1  and examples: 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

TABLE 1


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
etc.


To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In the instant case, while Applicants describe a "laundry list" of by non-aroma chemical carriers and aroma chemicals that may present in the claimed compositions further containing  compounds (I). Applicants have not provided with a reasonable clarity a description of the claimed genus of non-aroma chemical carriers and aroma chemicals different from compounds (I).  
Accordingly, the specification does not provide adequate written description of the claimed genera.
In addition to lacking an adequate number of species, the disclosure fails to provide a structural feature shared by all species of claimed aroma chemicals different from compounds (I) and non-aroma chemical carriers. The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus of aroma chemicals different from compounds (I) and non-aroma chemical carriers as further compounds of compositions containing compounds of formula (I).
As such, the claims lack adequate written description for the claimed compositions comprising compound of formula (I) with vast variety of  non-aroma chemical carriers, solvents, surfactants and emollients as listed in claim1.
Conclusion
No claim is allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622